UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1324



RICHARD C. FOY,

                                              Plaintiff - Appellant,

          versus


BANK OF AMERICA CORPORATION; ELIZABETH        H.
WHITSEL; KEN LEWIS; CAMEY P. MCMASTER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Louise W. Flanagan, Chief
District Judge. (5:04-cv-00944-FL)


Submitted:   May 4, 2007                      Decided:   June 6, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard C. Foy, Appellant Pro Se. Susan Pyle Dion, MCGUIREWOODS,
LLP, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Richard    C.   Foy   appeals     the   district   court’s   orders

granting the individual defendants’ motions to dismiss his Title

VII, malicious discharge, and defamation claims, denying Foy’s

motion for summary judgment, and granting summary judgment to

Defendants Whitsel and Bank of America Corporation on Foy’s claims

of   hostile   work   environment,    sex    discrimination,    retaliation,

malicious discharge, and defamation.           We have reviewed the record

and find no reversible error.           Accordingly, we affirm for the

reasons stated by the district court.              Foy v. Bank of America

Corp., No. 5:04-cv-00944-FL (E.D.N.C. June 15, 2005; Feb. 21,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                     - 2 -